In a stockholder’s derivative action for an accounting by fiduciaries, order in so far as it denies in part plaintiff’s motion for a discovery of the records, books and papers of defendant Mount Vernon Trust Company modified as follows: The respondent is directed to prepare a statement of all salaries of officers, of other overhead expenses, and of all loans to officers and directors of the bank and to their relatives for a period of five years prior to the commencement of the action. It is further directed that an officer of the bank be examined as to the accuracy of such statement, upon the completion of which the plaintiff, if so advised, may move for an enlargement of the scope of such examination. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The statement will be delivered to plaintiff’s attorney within ten days after service of a copy of the order to be entered hereon with notice of entry, and the examination of the officer will proceed upon five days’ notice thereafter. The order in accord with the foregoing is to be settled on notice. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.